Supreme Court of Florida
                                   ____________

                                  No. SC16-2103
                                  ____________


               INQUIRY CONCERNING A JUDGE, NO. 16-377
                        RE: SCOTT C. DUPONT

                                 September 6, 2018

PER CURIAM.

      We have for review the recommendation of the Florida Judicial

Qualifications Commission (JQC) that Judge Scott C. DuPont of the Seventh

Judicial Circuit be removed from office for violations of the Code of Judicial

Conduct. We have jurisdiction. See art. V, § 12, Fla. Const. We previously

entered an order in this case approving the JQC’s recommendation of removal and

removing Judge DuPont from office. See In re DuPont, No. SC16-2103, 2018 WL

3153686 (Fla. June 25, 2018). This opinion follows.

                               I. BACKGROUND

      Judge DuPont was elected to the Seventh Circuit bench in 2010. At the

time, he was thirty-eight years old and had six years of legal experience.
                                    A. Charges

      On November 23, 2016, the JQC filed a Notice of Formal Charges against

Judge DuPont. An Amended Notice of Formal Charges was filed on August 16,

2017. The amended notice alleged, in relevant part, the following violations of

canons 1, 2A, 3A, 3B2, and 7A,1 of the Code of Judicial Conduct:




      1. Canon 1 provides:
             An independent and honorable judiciary is indispensable to
      justice in our society. A judge should participate in establishing,
      maintaining, and enforcing high standards of conduct, and shall
      personally observe those standards so that the integrity and
      independence of the judiciary may be preserved. The provisions of
      this Code should be construed and applied to further that objective.
      Canon 2A provides:

      A judge shall respect and comply with the law and shall act at all
      times in a manner that promotes public confidence in the integrity and
      impartiality of the judiciary.
      Canon 3A provides:

             The judicial duties of a judge take precedence over all the
      judge’s other activities. The judge’s judicial duties include all the
      duties of the judge’s office prescribed by law. In the performance of
      these duties, the specific standards set forth in the following sections
      apply.
      Canon 3B(2) provides:

      A judge shall be faithful to the law and maintain professional
      competence in it. A judge shall not be swayed by partisan interests,
      public clamor, or fear of criticism.


                                        -2-
       1. While engaged in a contested election to retain judicial
office, you had a campaign website created and maintained to assist in
your election. On the homepage of that website you had a tab devoted
to your opponent entitled, “About Judge DuPont’s Opponent.”
       If a viewer clicked on that tab, it took the viewer to a page
where you posted the results of a search you obtained through an
internet website, “Instant Checkmate.” Before a search can be
conducted on the “Instant Checkmate” website, a caution notice
appeared. That notice stated in part, “Please BE CAREFUL when
conducting a search . . . .” At the bottom of this website’s initial page
the disclaimer stated, “The information available on our website may
not be 100% accurate, complete or up to date, so do not use it as a
substitute for your own due diligence, especially if you have concerns
about a person’s criminal history.”
       In spite of those warnings, and instead of taking any steps to
verify the scandalous information about your opponent found on the
website, you recklessly posted the results of the search under the
heading “Do You Trust [Malcolm Anthony] to be your Circuit
Judge?” Those unsubstantiated and unverified entries included:
              a. A suggestion that your opponent employed
       aliases, when in fact you had no information that he did
       so.
              b. A suggestion that there existed “Imposter
       Information” about your opponent, which implied he had

Canon 7A provides, in pertinent part:
      (3) A candidate for a judicial office:

       ....

      (e) shall not:

      (i) with respect to parties or classes of parties, cases,
controversies, or issues that are likely to come before the court, make
pledges, promises, or commitments that are inconsistent with the
impartial performance of the adjudicative duties of the office; or

       (ii) knowingly misrepresent the identity, qualifications, present
position or other fact concerning the candidate or an opponent[.]


                                  -3-
      posed as an imposter. You did this with no information
      that would justify the inclusion of the listing for any
      other purpose than to impugn your opponent.
             c. Your posting of the entries stated that your
      opponent had received three parking tickets for parking
      in a handicapped zone, yet you never verified whether
      your opponent personally received the tickets or if it was
      a third party using his vehicle. In response to the 6(b)
      Notice of Investigation in this inquiry, you only produced
      two such tickets. To compound the inappropriate
      imputation, the heading of the entries listed “booking
      dates” that suggested there was an arrest associated with
      those entries, which was not accurate.
             d. You posted information that stated that your
      opponent’s wife had been arrested 3 times, and his
      daughter had been arrested 21 times. You did nothing to
      verify the accuracy of those statements and you posted
      this information in spite of not even knowing the
      identities of your opponent’s wife or children.

       2. Your website implied that your opponent’s legal name
change was an attempt to hide his past by stating that he was
managing member of HideYourPast.com in 2013, and then stating
that he changed his legal name. Your opponent’s name change was
legally completed in 1990, but nowhere did you provide that
information.
       3. At a televised candidate forum, you asserted facts about your
opponent’s driving record that were not accurate, and you did nothing
to verify the information. Rather, you relied on an e-mail from a
person working on your campaign that suggested your opponent
received a ticket for passing a school bus while it was loading or
unloading children. In response to the 6(b) Notice of Investigation in
this inquiry, you were unable to provide any documentation to
substantiate your assertions.

       ....

       5. During the same forum, you announced your position that it
is not the role of a circuit court judge to determine whether a given
statute is unconstitutional, because that would be “legislating from the

                                  -4-
bench.” You further stated that you have refused to find statutes
unconstitutional and that “[i]f they don’t like the decision, they can
appeal it.” In doing so you announced your position that you would
not find any statute to be unconstitutional. Previously upon assuming
your judicial office, you had sworn under oath to uphold the
Constitution of the United States and the Florida Constitution.

       6. Prior to making public the material critical of your opponent,
you were advised not to publish the material by two judges, on two
separate occasions. On one of the occasions, you were advised to be
certain of the accuracy of the information.

        7. You attended a required Judicial Ethics Advisory Committee
training session at the outset of the 2016 judicial campaign. The
session specifically included instruction that compliance with the law,
the Code of Judicial Conduct, and the Election Code, were solely your
responsibility, not that of campaign managers or others.
Notwithstanding this instruction, you included in your response to the
initial 6(b) investigation hearing notice that you relied on your
campaign manager for guidance regarding the claims about your
opponent.
       ....

       10. In May 2016, you presided over first appearance hearings
in Putnam County during the extended Memorial Day weekend. Your
judicial assistant circulated e-mails to court personnel advising that,
for the three-day holiday period, first appearance hearings would
commence at 7:00 a.m. on Saturday, 7:00 a.m. on Sunday and 6:30
a.m. on Monday. Your judicial assistant apologized in an e-mail to
court personnel, explaining that Judge DuPont had “27 places to be in
(4) counties over these (3) days or the early times would not be
necessary.”
       You were at the time campaigning for reelection inasmuch as
your opponent had announced his intention to run against you for your
circuit seat a month earlier.
       On Saturday, May 28, you conducted the first appearance
hearings at 6:30 a.m. instead of 7:00 a.m. as your judicial assistant had
advised. When you conducted the hearings, there were no lawyers
present for either the State of Florida or the Public Defender’s Office.
You proceeded to handle all matters that morning without counsel.

                                  -5-
      You significantly increased the bonds of some defendants without
      counsel.
            ....

             12. In 2011, you served over the family law division in Putnam
      County. A party appeared before you and asserted an inability to pay
      support. You ordered the deputy sheriff to search the individual to
      determine if there was anything of value on his person, and directed
      that the deputy seize the money that was in his possession.

      Judge DuPont responded to the amended notice. As to paragraphs 1-3 and 5,

Judge DuPont admitted that he was “careless” in not personally confirming the

accuracy and source of the information he disseminated about his opponent,

Malcolm Anthony, and the Anthony family but stated that he would show that he

acted “in good faith, with the belief that the information was accurate.” As to

paragraphs 6 and 7, Judge DuPont denied the allegations as framed and stated that

he “at all times believed the information published was accurate” and “acted in

good faith.” As to paragraph 10, Judge DuPont denied the allegations as framed.

He admitted that he started the first appearance hearings on Saturday, May 28,

2016, early but stated that “is common over a holiday weekend,” he conducted the

hearing appropriately “within his judicial discretion,” that only two bonds were

raised, and that he appointed the public defender to represent those charged. As to

paragraph 12, Judge DuPont denied the allegations as framed but admitted “that he

enlisted the assistance of the deputy in divesting the party of assets in his




                                         -6-
possession” and stated that he was attempting to ensure that the party complied

with the law and precedent relating to his obligation to support his family.

                              B. Findings of the JQC

      After an evidentiary hearing before the JQC’s Hearing Panel, the JQC issued

its findings and recommendation of discipline on February 15, 2018.

                           2011 Family Court Hearing

      In April 2011, approximately four months into his first term, Judge DuPont

presided over a hearing involving support of a minor child. When Judge DuPont

questioned the absence of a certificate for successful completion of a parenting

class, the husband explained that he did not take the class because he lacked the

necessary funds. Judge DuPont then ordered his bailiff to search the husband for

money. The search yielded $180, which the man claimed he was holding for

someone else. Judge DuPont immediately turned the $180 over to the wife,

ordering it credited to outstanding child support.

      The court-ordered search was reported by law enforcement officers to Judge

Terrill J. LaRue, then administrative judge for the Seventh Circuit. Judge LaRue

thought that Judge DuPont had simply made a rookie mistake. He explained to

Judge DuPont that he had employed “a very poor procedure” which should not be

used again. Judge LaRue was taken aback when Judge DuPont insisted, “I can do

that” and “we do that all the time in St. Johns County.”


                                         -7-
      Judge DuPont testified before the panel that he had directed several such

searches previously, but never did so again after this incident. He stated that in

ordering such a search, he was acting in the best interest of children who are in

need of support.

      The JQC found Judge DuPont guilty of this charge, found in paragraph 12 of

the amended notice.

   Dissemination of False and Misleading Information About the Anthonys

      In 2015, Judge DuPont qualified for a second judicial term. In preparation

for his campaign, Judge DuPont certified that he had “received, read, and

unders[tood] the requirements of the Florida Code of Judicial Conduct” and he

attended a candidate election forum held by the Judicial Ethics Advisory

Committee (JEAC). During the forum, candidates were reminded that compliance

with Florida’s Code of Judicial Conduct and Florida Statutes was the candidate’s

responsibility and that candidates could not rely on campaign managers or others

for compliance.

      For the 2016 campaign, Judge DuPont hired Maureen France, an

experienced campaign consultant already in the midst of handling multiple

campaigns for other judicial candidates. According to France, Judge DuPont

sought “opposition research” on his opponent, Anthony. France recommended Bill

Tavernier, a researcher with whom she was acquainted, to conduct that research.


                                         -8-
France told Judge DuPont she would relay any information Tavernier discovered

but that it would be up to Judge DuPont to determine its validity. Judge DuPont

suspected that Anthony changed his name for meretricious reasons and was

running from financial problems, and he sought research on Anthony’s name

change and “different legal problems he may have had.” France emailed Tavernier

a list of topics that the judge wanted researched.

      Tavernier performed two hours of research, pulling information off various

websites. Among these websites was InstantCheckmate.com, a subscription

service “originally created as a resource for online daters.” Tavernier also pulled

up “case history-type” reports from clerk of court websites. Tavernier located

Anthony’s name change but did not notice that the petition for name change was

filed by both Anthony and his wife. Tavernier searched Anthony’s name on

sunbiz.org, and found him listed as the manager of a former Florida limited

liability company, known as “Hideyourpast.com llc,” which had been

administratively dissolved three years earlier. Tavernier did not determine what

the purpose of the company had been.

      In June 2016, Tavernier emailed to France documents regarding Anthony’s

name change and other documents with a note stating that “other violations were

all in Duval. St. Johns consists of speeding, school bus and again driving with an

expired tag,” all of which France promptly forwarded to Judge DuPont. Tavernier


                                         -9-
admitted that his “research” was cursory at best and not vetted. He testified that he

was not requested to and did not pull underlying documentation. His reference to a

school bus in his email to France may have been “meant for someone else” since

he was working on several projects simultaneously.

      The 1990 petition for name change filed by Malcolm Anthony Neundorfer,

was joined in by his wife, Andrea Lynette Neundorfer. Evidence adduced from

Andrea Anthony reflected there was nothing nefarious about this name change,

which dropped the difficult to pronounce Neundorfer, in favor of Anthony’s then

middle name. Hideyourpast.com was an internet business created as part of

Anthony’s law practice, which processed information for persons eligible to have

criminal records sealed or expunged.

      Judge DuPont did nothing to verify the information provided by Tavernier.

He testified that he relied on France and Tavernier to determine its accuracy and

that France confirmed its accuracy multiple times. France attested to the opposite;

she made it clear to Judge DuPont when she was hired that she “wasn’t really

going to be involved” and would simply pass on research for the judge’s review

and decision. She testified that Judge DuPont never questioned, and she never

confirmed, the accuracy of the information she relayed to him.

      In July 2016, Judge DuPont filled out a League of Women Voters

questionnaire, and asked France to review his following proposed response:


                                       - 10 -
             Character, Honesty, Integrity, Common Sense, and Experience
      distinguishes me from my opponent, Malcolm Anthony. I have
      brought to the bench and maintained the highest morals, values, and
      ethical standards. My opponent, Malcolm Anthony, has been ticketed
      twice for parking in handicapped parking without a permit, he has
      been ticketed once for speeding in a school zone, and he has been
      ticketed once for passing a school bus while it was loading children.
      He is a current member of www.hideyourpast.com, which is a website
      that you join to hide your personal history, he has changed his legal
      name . . . .

      France asked Judge DuPont if he was sure that he wanted to include

specifics in his response, since, she said, “I don’t know that we know the specifics

for example if the school bus had children on it, etc.” France also tried to talk

Judge DuPont out of posting materials she forwarded from Tavernier on his

campaign website, concerned that use of unvetted materials could get them all in

trouble. France tried to dissuade Judge DuPont from using these materials “many

times.” After discussions with the designer of the campaign website, France took

the step of requesting that Judge DuPont execute a “hold harmless” agreement

protecting her and the web designer. The agreement provided that the DuPont

campaign “shall fully defend, indemnify, and hold harmless” France and the web

designer “from any and all claims, lawsuits, demands, causes of action, liability,

loss, damages and/or injury, of any kind whatsoever.” Judge DuPont insisted that

the information be posted on the website but refused to sign the agreement.

      Judge DuPont also discussed the negative information about Anthony with

two other judges before he posted it on the website. Judge McGillin cautioned


                                        - 11 -
Judge DuPont that “you need to be very, very sure of the information that you have

before you use it.” Judge DuPont told Judge Foxman that he possessed

information reflecting that Anthony had numerous traffic issues, including

“citations for parking in a handicapped zone, something to do with a school bus

moving violation,” and that Anthony had changed his name and was “somehow

affiliated with a website that would conceal your identity or your past.” Judge

Foxman advised Judge DuPont that the use of such materials was “unnecessary” in

his opinion because Judge DuPont was winning handily. But when it became

readily apparent that he was not going to be able to talk Judge DuPont out of using

the materials, Judge Foxman warned Judge DuPont to make sure the information

“was both true and accurate.” Judge DuPont responded that “his campaign

people . . . were experienced at this.” Judge DuPont testified that during several

conversations he and Judge Foxman had about the campaign, Judge Foxman

“never told me not to use it” and “there came a time where he indicated that he

doesn’t see how I can’t use it.” Judge Foxman testified that this was “not true,”

and he said nothing remotely close to that during their discussions.

      In late July 2016, Judge DuPont’s campaign website went up with a picture

of Anthony under the caption “About Judge DuPont’s Opponent.” To the right of

the photograph, appeared the following statements:




                                       - 12 -
       HideYourPast.com Managing Member 2013, with an asterisk
        noting, “All information obtained from public records and
        websites,”

       Changed his Legal Name SCROLL TO PAGE 4 BELOW

To the right of the picture, immediately below these statements, bold print queried,

“Do You Trust Malcolm Anthony to be your Circuit Court Judge?” Judge

DuPont’s campaign website listed “imposter information,” suggesting Anthony

was using “aliases.” It connected Anthony’s name change to

“HideYourPast.com,” insinuating that Anthony had secrets in his past that he

sought to conceal. It indicated that Anthony had received three parking tickets for

parking in a handicapped zone, with associated “booking dates,” suggesting arrests

when there were none. As “Possible Matching Arrest Records for Family/Known

Associate,” the website listed three arrest records for Andrea Anthony and twenty-

one arrest records for Elizabeth Anthony, the candidate’s then-twenty-one-year-old

daughter. Neither had ever been arrested. Elizabeth is a second lieutenant serving

with the Army Corps Reserves, and, at the time the information was posted on

Judge DuPont’s campaign website, was enrolled in veterinary school in

Gainesville, Florida.

      Judge DuPont admitted only to “mistakes” and “carelessness,” and denied

violating the judicial canons, including canon 7, on the basis that he did not

“knowingly” or intentionally disseminate false information. He claimed he relied



                                        - 13 -
on France and Tavernier for the accuracy of the information. The panel concluded

that it is impossible to reconcile Judge DuPont’s testimony with the testimony of

other witnesses, documentary evidence, and his own admissions. The panel found

that the timing and content of emails between Judge DuPont and France supported

France’s account that the judge knew she was not going to be vetting any of the

research provided, that it lacked detail, and that it should not be used. The panel

concluded that Judge DuPont’s explanation why he did not sign the “hold

harmless” agreement, which was because he had “no idea” why France’s name

appeared on the agreement and she was unable to explain, defies logic and

common sense. The panel found that Judge DuPont clearly knew that France and

the web designer requested the agreement’s execution to protect them from the

repercussions of his decision to publish the unvetted information about Anthony.

Judge DuPont also ignored the warnings of Judges McGillin and Foxman and

decided to post unvetted information impugning Anthony, and his wife and

daughter, despite certifying that he understood the judicial canons, attending the

JEAC seminar, and receiving multiple warnings from his own campaign manager

and two judicial colleagues.

      The JQC found Judge DuPont guilty of the allegations found in paragraphs

1-3 and 5-8 of the amended notice.




                                        - 14 -
                        The Televised Candidate Forum

      A televised judicial candidate forum for the Seventh Circuit was held on

July 26, 2016. Judge DuPont, Anthony, and Judge McGillin all participated in the

forum. The moderator first asked the candidates, “Why should voters support you

rather than your opponent?” Anthony responded by recounting his thirty-three

years of experience practicing law “in every conceivable field,” teaching law at

two universities and police academies, his experience as a prosecutor and special

prosecutor, and his “AV preeminent” rating by Martindale Hubbell for legal ability

and ethics. He invited the public to compare his resume with Judge DuPont’s.

Judge DuPont took the microphone immediately thereafter, responding:

      Thank you very much. Let’s talk about the facts.

      Fact one: I’ve presided over 30,000 cases since I’ve been serving as
      your circuit court judge, my opponent has presided over zero.

      Fact number two: I have maintained the highest ethical, moral, and
      value standards on the bench as I have been serving as your circuit
      court judge.
      Fact number three: My opponent has been ticketed twice for parking
      in handicapped parking without a permit.
      Fact number four: My opponent has been ticketed once for speeding
      in a school zone.

      Fact number five: My opponent has been ticketed for passing a school
      bus while it was stopped and loading children.

      Fact number six: My opponent has changed his legal name.
      Fact number seven: My opponent is a current member of
      www.hideyourpast.com. That’s H-I-D-E-Y-O-U-R-P-A-S-T dot com.

                                       - 15 -
      And for those of you who don’t know what that is, it’s a website you
      join to hide your personal history.

      ....

      Those are the facts ladies and gentlemen. Thank you.

      Later, the moderator asked each candidate to describe their judicial

philosophy substantively. Judge DuPont responded:

             Thank you very much. I know that this sounds cliché, but-uh,
      my philosophy is to not legislate from the bench.
             I don’t believe that the Constitution is living and breathing.
      And I don’t believe that it evolves on its own. I believe that our
      founders knew exactly what they were doing when they created it—
      and that they created a mechanism whereby it can be changed.
             And to be quite honest with you, uh, there have been numerous
      [sic] where I have actually been asked by attorneys to find that [a]
      statute is unconstitutional. I have refused to do that, because my
      thought process is there’s another way to do that.
             If they don’t like the decision they can appeal it, and it can start
      going up the food chain to do it that way.
             But even though I’ve been asked to find a statute
      unconstitutional as a sitting judge, I have refused to do so. Because
      again, it’s not my job to legislate from the bench.

      During closing argument, Judge DuPont stated,

      [T]he question that you have to walk away from tonight is this: Who
      do you trust? Do you trust me? Or do you trust my opponent, who
      again, has received two tickets for parking in handicapped without a
      permit, he’s been ticketed for speeding in a school zone, he’s been
      ticketed for passing a school bus without—while it was loading the
      children, he’s also a current member of HideYourPast.com.




                                         - 16 -
             And walk away with this: Please remember what he said.
      HideYourPast.com is a website you go to erase your criminal
      history.[2] He’s a member.

      The panel concluded that Judge DuPont never had a single public record

reflecting that Anthony was ticketed for speeding in a school zone or for passing a

school bus while it was loading children. Judge DuPont later attributed this charge

to information provided by France via phone, but he claimed that he “didn’t

remember” France’s emailed warning against using such unknown specifics.

      After the televised judicial forum, Judge McGillin became concerned that

“there was something terribly wrong” and he might have just witnessed ethics

violations. Judge McGillan ran Anthony’s name through the Duval County

Clerk’s CORE record system (at “attorney access” level3), and although multiple

violations of parking in handicapped spaces popped up, the underlying documents

revealed ordinary parking tickets. It took Judge McGillin only “a click of the

mouse” to determine that the database search used to obtain information about

Anthony “hadn’t gotten into the details.”




       2. Anthony had previously responded that “HideYourPast.com is a website
to help people seal and expunge criminal records. It is a legitimate business. It
just has a good name that attracts customers.”
      3. The “attorney access” level used by Judge McGillin is greater than access
granted the general public, but less than “judicial access” afforded to judges.

                                       - 17 -
      The panel concluded that Judge DuPont’s statement about his “judicial

philosophy” violated canon 7. By definition, Judge DuPont’s oath of office

required his determination of a statute’s constitutionality when the issue came

before him in a proper case, but Judge DuPont publicly pledged at the televised

forum to hold no statute unconstitutional and to require litigants to appeal.

      The JQC found Judge DuPont guilty of the allegations found in paragraphs 3

and 5 of the amended notice.

                First Appearances Memorial Day Weekend 2016

      On May 25, 2016, Judge DuPont’s judicial assistant notified necessary

personnel, including attorneys from the state attorney’s and public defender’s

offices, that Judge DuPont would be handling first appearances during the

upcoming Memorial Day weekend. The next day, at Judge DuPont’s direction, his

judicial assistant notified the same people that the time of first appearances on

Saturday and Sunday had been moved up from 9 a.m. to 7 a.m., which was due to

Judge DuPont’s campaign-related obligations that weekend.

      On Saturday, May 28, 2016, with no notice to anyone, Judge DuPont began

the 7 a.m. first appearance hearings at 6:30 a.m. and conducted them without

counsel in attendance. Judge DuPont admittedly ignored the requirements of

Florida Rule of Criminal Procedure 3.130(a)—which requires the attendance of




                                        - 18 -
counsel at first appearance proceedings—and was unable to explain why he started

the proceedings early in the absence of counsel.

      The panel found Judge DuPont guilty of this charge, found in paragraph 11

of the amended notice.

                               Character and Fitness

      Judge DuPont called numerous live character witnesses and offered letters

and affidavits from others attesting to his fitness. The panel found that by all

accounts, Judge DuPont is a hard-working judge, who gave willingly of his time,

and was extraordinarily efficient. He is interested in children, established the first

truancy court in Putnam County, and created a series of forms in different legal

areas to help pro se litigants navigate the legal system.

      Judge Terrence Perkins, Chief Judge of the Seventh Judicial Circuit from

June 2013 through June 2017, testified that he received far more complaints about

Judge DuPont than any other judge, which were mostly related to “heavy

handedness.” Judge Perkins refused to assign Judge DuPont to a criminal division,

fearing that such heavy-handedness might lead to excessive or inappropriate

incarcerations. Instead, he transferred Judge DuPont to the civil division to take

him “out of the firing line” and place him in a position where “he wasn’t putting

people in jail all the time.” Judge Perkins initially attempted to address problems

directly with Judge DuPont, but this proved ineffective because Judge DuPont


                                        - 19 -
“would say the right things; it just didn’t seem to change the behavior.” Judge

Perkins then reached out for assistance from other judges, notably Judge

Alexander, Judge DuPont’s judicial mentor.

      Judge Wendy Berger, a former Seventh Circuit judge who was elevated to

the Fifth District Court of Appeal in 2012, rendered a qualified opinion that Judge

DuPont was fit to serve, but should be sanctioned if the allegations regarding the

election were proven.

      Like Judge Berger, Judge Carlos Mendoza, a federal judge and former

Seventh Circuit judge, offered a qualified opinion regarding Judge DuPont’s

fitness. Although he testified that he never saw any evidence of “heavy

handedness” from Judge DuPont, Judge Mendoza was disappointed about the

negative information Judge DuPont posted about Anthony on his website and the

wallet search during the 2011 family court hearing, but he urged sanctions short of

removal, because he likes Judge DuPont and thinks he has “a good heart.”

      Hubert Grimes, a retired Seventh Circuit judge, testified that Judge DuPont

is “a good man,” who has an “excellent reputation” for truth and veracity.

      James Alexander,4 a lawyer practicing in St. Johns County who had

appeared before Judge DuPont, described Judge DuPont’s first year as “kind of



     4. James Alexander is a cousin of Judge John Alexander, Judge DuPont’s
mentor.


                                       - 20 -
shaky”; he said that Judge DuPont was “pretty tough,” “rough around the edges,”

“heavy-handed,” overbearing, that he overreacted on occasion, did not appear to

know what he was doing, and failed to listen to lawyers and litigants. But

Alexander opined that Judge DuPont “grew into the job,” improved, and became

more receptive after a period of twelve to eighteen months, in which he went from

a “D-” judge to an “A+” judge.

      Judge DuPont’s judicial mentor, Judge John Alexander, testified that Judge

DuPont is the hardest working judge in the Seventh Circuit. He characterized

Judge DuPont as “efficient, dedicated . . . diligent” and a “straight shooter” who

was doing an “excellent job.” Judge Alexander was not in touch with Judge

DuPont during the 2016 campaign and was unfamiliar with the campaign website.

Judge Alexander opined that Judge DuPont was presently fit to serve but

characterized his conduct as “befuddling.”

                                  II. ANALYSIS

      “This Court reviews the findings of the JQC to determine whether the

alleged violations are supported by clear and convincing evidence . . . .” In re

Shea, 110 So. 3d 414, 418 (Fla. 2013) (quoting In re Woodard, 919 So. 2d 389,

390 (Fla. 2006)). “This quantum of proof is an intermediate standard, more than ‘a

preponderance of the evidence,’ but less than ‘beyond and to the exclusion of a

reasonable doubt.’ ” In re Hawkins, 151 So. 3d 1200, 1212 (Fla. 2014) (quoting In


                                        - 21 -
re Holloway, 832 So. 2d 716, 726 (Fla. 2002)). “If the findings meet this

intermediate standard, then they are of persuasive force and are given great

weight.” In re Turner, 76 So. 3d 898, 901 (Fla. 2011) (quoting In re Graziano,

696 So. 2d 744, 753 (Fla. 1997)). We have noted that any conflicts in the evidence

should be resolved in favor of the JQC’s findings. In re Henson, 913 So. 2d 579,

591-92 (Fla. 2005).

                             A. Undisputed Charges

      As a preliminary matter, Judge DuPont does not appear to dispute the JQC’s

findings with respect to the charges alleged in paragraph 5 of the amended notice,

alleging a violation of canon 7 by promising not to find statutes unconstitutional,5

or paragraph 10 of the amended notice, alleging violations of canons 1, 2A, and 7A

by holding first appearances without counsel present. Those charges are supported

by audio or video evidence of the alleged violations. Judge DuPont expressly

admitted wrongdoing regarding holding first appearance hearings without counsel

present. Because the JQC’s findings are undisputed and Judge DuPont has



       5. Although Judge DuPont admits to making this statement, he asserts that
he does not believe this statement violated canon 7 because he did not mean that he
would never find a statute unconstitutional, only that he does not go into a case
looking to overturn a statute but instead presumes statutes are constitutional. We
reject this argument. Judge DuPont made the statement in a very public forum and
failed to take any steps to correct the statement even after he realized that he
“screwed up.”



                                        - 22 -
admitted this misconduct, we conclude that the findings are supported by clear and

convincing evidence. See In re Murphy, 181 So. 3d 1169, 1176 (Fla. 2015) (citing

In re Diaz, 908 So. 2d 334, 337 (Fla. 2005); In re Andrews, 875 So. 2d 441, 442

(Fla. 2004)); In re Kinsey, 842 So. 2d 77, 85 (Fla. 2003)).

 B. Dissemination of False and Misleading Information About the Anthonys

         Judge DuPont admitted that he acted inappropriately in failing to personally

verify the negative and false information he disseminated about Malcolm Anthony

and his family during the 2016 judicial campaign, but Judge DuPont claims that

while he was “careless,” he did not “knowingly” violate the canons of judicial

conduct because he did not “know” that the information was false and believed it

was accurate. He testified that he relied completely on France and Tavernier to

provide him accurate information and admitted doing “absolutely nothing” to

verify any of the information. We reject Judge DuPont’s reasoning that he did not

“knowingly” disseminate false information or misrepresent information about

Anthony because he did not have personal knowledge that the information was

false.

         Not only did Judge DuPont fail to verify the accuracy of the information he

was provided as was his obligation, but it also appears that Judge DuPont actually

manufactured some of the facts he disseminated in relation to that information.

For example, Judge DuPont stated that Anthony was a “current member of


                                         - 23 -
www.hideyourpast.com, which is a website that you join to hide your personal

history.” First, hideyourpast.com LLC was administratively dissolved in 2013,

three years before Judge DuPont made the statement that Anthony was a “current

member.” Second, while Anthony had been a managing member of the LLC prior

to 2013, there is nothing in the record to indicate that he personally used the

services of the LLC, the purpose of which was to help people seal and expunge

criminal records in connection with Anthony’s law practice.

      Judge DuPont also posted “Possible Matching Arrest Records for

Family/Known Associate[s]” of Anthony on his website. The website listed three

arrest records for a person named Andrea Anthony and twenty-one arrest records

for a person named Elizabeth Anthony. Andrea Anthony is the name of Anthony’s

wife, and Elizabeth Anthony is the name of his then twenty-one-year-old daughter.

But neither of them had ever been arrested and thus could not be the individuals

identified in the website. At the hearing, Judge DuPont testified that he did not

know that Andrea and Elizabeth were relatives of Anthony; he stated that he

thought they were possible family members. He admitted being only “careless to

the point that [he] should have known that it was family.” Judge DuPont’s

“careless” actions with respect to Anthony’s wife and daughter caused the potential

for harm to both of them. There is clear and convincing evidence in the record to

support the JQC’s finding that such “carelessness” is inconsistent with a judge


                                        - 24 -
acting in such a manner that promotes public confidence in the integrity of the

judiciary and contrary to canon 2A.

      We therefore conclude that there is clear and convincing evidence in the

record to support the JQC’s findings that Judge DuPont violated canons 1, 2A, and

7A by knowingly misrepresenting facts about the Anthonys during his 2016

campaign.

             C. The Search During the 2011 Family Court Hearing

      With regard to the search during the 2011 family court hearing, Judge

DuPont admits that the search and seizure occurred, but he emphasizes that it was

not forceful and he felt that it was appropriate because other judges in the Seventh

Circuit employed similar techniques. Judge DuPont’s motives in conducting the

search may have been “pure” as he claims, but we have previously condemned

such unlawful, judicially ordered seizures in open court, see In re Turner, 76 So.

3d 898, 906 (Fla. 2011), and we conclude that there is clear and convincing

evidence in the record to support the JQC’s findings that Judge DuPont violated

canons 1 and 2A.

                                   D. Discipline

      The JQC recommends that Judge DuPont be removed from office. Under

article V, section 12(c)(1) of the Florida Constitution, we have discretion to either

accept, reject, or modify the commission’s findings and recommendation of


                                        - 25 -
discipline. In re Renke, 933 So. 2d 482, 493 (Fla. 2006). “Although this Court

gives the findings and recommendations of the JQC great weight, the ultimate

power and responsibility in making a determination to discipline a judge rests with

this Court.” Id. at 493. We are authorized to remove a judge from office for

“conduct unbecoming a member of the judiciary demonstrating a present unfitness

to hold office.” Art. V, § 12(c)(1), Fla. Const. “[T]he object of disciplinary

proceedings is not for the purpose of inflicting punishment, but rather to gauge a

judge’s fitness to serve as an impartial judicial officer.” In re Dempsey, 29 So. 3d

1030, 1034 (Fla. 2010) (alteration in original) (quoting In re McMillan, 797 So. 2d

560, 571 (Fla. 2001)).

             We examine judicial misconduct for present fitness to hold
      office “from two perspectives: its effect on the public’s trust and
      confidence in the judiciary as reflected in its impact on the judge’s
      standing in the community, and the degree to which past misconduct
      points to future misconduct fundamentally inconsistent with the
      responsibilities of judicial office.”
In re Murphy, 181 So. 3d at 1177 (quoting In re Sloop, 946 So. 2d 1046, 1055 (Fla.

2006)). “It is clear that a member of the judiciary or judicial candidate should not

[intentionally] mislead the public by placing factually incorrect statements in

campaign materials.” In re Dempsey, 29 So. 3d at 1033. And “[w]e have

repeatedly placed judicial candidates on notice that this type of misconduct will not

be tolerated.” Id.




                                        - 26 -
      We have also repeatedly warned that we will not allow judges who have

committed egregious misconduct during a judicial campaign in order to attain

office to serve the term of their judgeship. See In re Renke, 933 So. 2d at 495; In

re McMillan, 797 So. 2d at 573; In re Alley, 699 So. 2d 1369, 1369, 1370 (Fla.

1997). To do so “clearly sends the wrong message to future candidates; that is, the

end justifies the means and, thus, all is fair so long as the candidate wins.” In re

Renke, 933 So. 2d at 495 (quoting In re McMillan, 797 So. 2d at 573).

      Judge DuPont’s assertion that he had no evil intent in disseminating the false

information about Anthony is irrelevant. As stated in article V, “[m]alafides,

scienter or moral turpitude on the part of a justice or judge shall not be required for

removal from office of a justice or judge whose conduct demonstrates a present

unfitness to hold office.” Art. V, § 12, Fla. Const. Further, in holding first

appearances early on the Saturday of Memorial Day weekend in 2016 without

counsel present in order to suit his campaign schedule, Judge DuPont blatantly

disregarded the rules of criminal procedure and disrespected the attorneys and the

rights of the inmates involved in the proceeding. This behavior was not

inadvertent, and Judge DuPont has offered no excuse or explanation for it. Judge

DuPont’s misconduct both negatively affects the public’s trust and confidence in

the judiciary and points to the potential of future misconduct fundamentally

inconsistent with the responsibilities of judicial office.


                                         - 27 -
      Like Judges Renke, McMillan, and Alley, Judge DuPont committed

egregious misconduct during his campaign to attain his office. Under these

circumstances, we cannot allow Judge DuPont to serve the term of his judgeship.

Based on the misrepresentations Judge DuPont made during his campaign to attain

his office as well as the other instances of misconduct during his time in office, we

conclude that Judge DuPont has demonstrated a present unfitness to hold office

and approve the recommended discipline of removal from office.

                                III. CONCLUSION

      For the reasons set forth herein, we conclude that Judge DuPont’s violations

of the Code of Judicial Conduct warrant the most severe sanction of removal from

office. Accordingly, Judge DuPont has been removed from office. The removal

took effect on June 25, 2018.

      It is so ordered.

CANADY, C.J., and PARIENTE, QUINCE, POLSTON, LABARGA, and
LAWSON, JJ., concur.
LEWIS, J., concurs in result.

 NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

Original Proceeding – Judicial Qualifications Commission

Eugene Pettis, Chair, Fort Lauderdale, Florida, Michael Louis Schneider,
Executive Director and General Counsel, Alexander J. Williams, Assistant General
Counsel, Henry M. Coxe, III, Special Counsel, Judicial Qualifications
Commission, Tallahassee, Florida; Brian T. Coughlin and Ashley W. Cox of
Bedell, Dittmar, DeVault, Pillans & Coxe, P.A., Jacksonville, Florida; and Lauri

                                        - 28 -
Waldman Ross of Ross & Girten, Counsel to the Hearing Panel of the Florida
Judicial Qualifications Commission, Miami, Florida,

      for Florida Judicial Qualifications Commission, Petitioner

Rutledge R. Liles and Pamela H. Klavon of Liles Gavin, P.A., Jacksonville,
Florida,

      for Judge Scott C. DuPont, Respondent




                                      - 29 -